Citation Nr: 0933923	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  09-15 823	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits.  


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from July 1943 to April 1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The Veteran seeks entitlement to nonservice-connected pension 
benefits.  However, after careful review of the record, the 
Board finds that this case must be remanded for further 
development before proceeding to evaluate the merits of the 
Veteran's claim.

Disability pension will be paid to a veteran of a period of 
war who meets statutorily-defined service, net worth, and 
annual income requirements; and who is permanently and 
totally disabled from nonservice-connected disability not the 
result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 
1521.

The purpose of VA pension benefits is to provide a 
subsistence income for veterans of a period of war who are 
totally disabled and who are otherwise unable to maintain a 
basic, minimal income level.  Pension benefits are based upon 
total family income and the amount of pension benefits is 
adjusted based upon the number of dependents the veteran 
supports.  Recipients of pension income are required to 
report any changes in income and number or status of their 
dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

Under the law, the maximum annual rate of Improved 
(nonservice-connected) pension payable to a veteran varies 
according to the number of dependents. 38 U.S.C.A. §§ 1503, 
1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of 
pension payable to an entitled payee is based on the amount 
of countable income received.  Pension is payable at a 
specified annual maximum rate, which is reduced on a dollar 
for dollar basis by income on a 12-month annualized basis.  
38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23.

The maximum annual rate of pension is established by statute 
every year and is reduced by the veteran's countable annual 
income.  "Annual income" includes the veteran's own annual 
income, and, where applicable, the annual income of a 
dependent spouse and, with certain exceptions, the annual 
income of each child of the veteran in his custody or to 
whose support the veteran is reasonably contributing.  38 
C.F.R. § 3.23(d)(4).

Payments of any kind, from any source, shall be counted as 
income during the 12-month annualization period in which it 
was received unless it is specifically excluded by 
regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual 
rates of improved pension are specified by statute in 38 
U.S.C.A. § 1521, as increased from time to time under 38 
U.S.C.A. § 5312.  Each increase of the maximum annual rates 
of improved pension under 38 U.S.C.A. § 5312 is published in 
the "Notices" section of the federal register.  38 C.F.R. § 
3.23(a).

As a general rule, all family income shall be counted in 
determining entitlement to pension, including the income 
received by a dependent spouse.  The maximum annual rate of 
pension benefits (MAPR) for a veteran with one dependent 
(e.g., spouse) is $14,313 effective December 1, 2006, and 
$14,643 effective December 1, 2007.  38 C.F.R. § 3.23(a)(3); 
see VA Adjudication Procedures Manual M21-1, Part I, Appendix 
B.

For purposes of calculating pension benefits, total income 
may be reduced by amounts equal to amounts paid by a veteran 
for unreimbursed medical expenses, to the extent that such 
amounts exceed five percent of the maximum annual rate of 
pension.  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).

In this case, the Veteran had honorable service during the 
World War II era, and his age is over 65 years.  It appears 
from his October 2007 application that he has minimal assets 
and net worth.  Therefore, the Veteran meets the requirements 
for pension benefits as pertaining to his military service, 
age, and, it appears, net worth or lack thereof.

Thus, the only question presented in this case is whether the 
Veteran meets the annual income requirements for receipt of 
pension benefits.  

The Veteran's claim has consistently been denied on the basis 
that he has excessive income for VA improved pension 
benefits.  In response, the Veteran has asserted that he is 
entitled to improved pension benefits because he has a 
significant amount of unreimbursed medical expenses that were 
not properly deducted by the RO in determining whether his 
income was excessive for VA pension.  The Veteran has further 
asserted that the applicable MAPR category for the purpose of 
determining whether he has excessive income to receive 
improved pension benefits is the MAPR applicable for a 
Veteran who has been determined to require aid and attendance 
with one dependent.  The Veteran has explained that he 
believes that such MAPR is applicable because his wife is 
paralyzed and requires the aid and attendance of another 
person, particularly the Veteran.  He does not assert that he 
is in need of aid and attendance.  

The Board notes that, under VA regulation, increased pension 
is payable to a Veteran, or a surviving spouse of a deceased 
Veteran, by reason of being in need of aid and attendance.  
However, increased pension is not shown to be payable to a 
veteran by reason of the veteran's spouse being in need of 
aid and attendance.  See 38 C.F.R. § 3.351.  Nonetheless, as 
explained by the RO in the December 2007 VCAA notice letter, 
certain unreimbursed medical expenses paid by the Veteran 
because of his dependent spouse's need for aid and attendance 
will be considered.

At the July 2009 Travel Board hearing, the Veteran reported 
that he pays approximately $3500 to $4000 per month for 
medical expenses to include private insurance for him and his 
wife.  He also reported that approximately $1000 per month 
was taken out of his Social Security income for medical 
insurance.  The amounts reported by the Veteran at the Travel 
Board hearing are significantly greater than what he 
previously reported in earlier statements detailing his 
medical expenses.  Additionally, the most recent medical 
expense information provided by the Veteran of record is 
dated in March 2008.  In light of the foregoing to include 
this unrepresented Veteran's hearing testimony, the Board 
finds that a remand to obtain updated information regarding 
the Veteran's income and his unreimbursed medical expenses 
from March 2008 to present is necessary in this case.      

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Contact the Veteran and request that 
he submit documentation of his 
unreimbursed medical expenses from March 
2008 to the present.  

2.  After any additional notification 
and/or development deemed necessary is 
undertaken to include consideration of any 
evidence submitted since the statement of 
the case, arrange for a person 
knowledgeable in computing medical 
expenses and annual income amounts as they 
pertain to VA improved pension benefits to 
review the pertinent evidence of record 
and readjudicate the Veteran's claim for 
payment of VA pension benefits for the 
period of eligibility.  A detailed 
accounting and explanation must be 
provided for any decision made, including 
the sources and the amounts used to 
compute the Veteran's outlays for medical 
expenses and annual income with an 
explanation as to why any particular 
amount is excluded therefrom.

If any benefit sought on appeal remains 
denied, the Veteran should be provided with 
a supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



